Exhibit 10.1
ADDENDUM TO CONTRACTS WITH MEDICARE PART D SPONSORS
PURSUANT TO SECTIONS 1860D-1 THROUGH 1860D-42 OF THE SOCIAL
SECURITY ACT FOR THE OPERATION OF A VOLUNTARY MEDICARE
PRESCRIPTION DRUG PLAN
The Centers for Medicare and Medicaid Services (hereinafter referred to as
“CMS”) and WellCare of Texas, Inc., an organization operating a Voluntary
Medicare Prescription Drug Plan (hereinafter referred to as “the Sponsor”)
agree, pursuant to 42 C.F.R. § 423.508(a) to amend the contract ( H1264)
governing the Sponsor’s Part D operations described in Section 1860D-1 through
1860D-42(with the exception of 1860D-22(a) and 1860D-31) of the Social Security
Act (hereinafter referred to as “the Act”) to include the provisions stated
below.
This addendum is made pursuant to Subpart L of 42 CFR Part 417, Subpart K of 42
CFR Part 422, and Subpart K of 42 CFR Part 423.
NOTE: For the purposes of this addendum, “the Sponsor” includes the following:
standalone prescription drug plan (PDP) sponsors, Medicare managed care
organizations offering Part D benefits (MA-PD), and employer group/union-only
organizations. For a PDP sponsor, this document amends its contract with CMS.
For MA-PD organizations and employer group/union-only benefit sponsors, this
document amends the Part D addendum to their Medicare managed care contracts
with CMS.

 



--------------------------------------------------------------------------------



 



Article I
Medicare Voluntary Prescription Drug Benefit

A.   This addendum is in no way intended to supersede or modify 42 CFR, Parts
417, 422 or 423, except as to any requirements set forth in 42 CFR Part 423 that
are specifically waived or modified for Sponsors offering a prescription drug
benefit exclusively to Part D eligible individuals enrolled in employment-based
retiree prescription drug coverage as provided in applicable employer/union-only
group waiver guidance and/or in this addendum. Failure to reference a regulatory
requirement in this addendum does not affect the applicability of such
requirements to the Sponsor and CMS.   B.   In the event of a conflict between
the employer/union-only group waiver guidance issued prior to the execution of
the contract and this addendum, the provisions of this addendum shall control.
In the event of any conflict between the employer/union-only group waiver
guidance issued after the execution of the contract and this addendum, the
provisions of the employer/union-only group guidance shall control.   C.   In
the event of any conflict between the provisions of this addendum and any other
provision of the contract, the terms of this addendum shall control.

Article II
Sponsor Reimbursement to Pharmacies

A.   Effective January 1, 2010, Sponsor will issue, mail, or otherwise transmit
payment with respect to all clean claims submitted by pharmacies (other than
pharmacies that dispense drugs by mail order only or are located in, or contract
with, a long-term care facility) within 14 days of receipt of an electronically
submitted claim or within 30 days of receipt of a claim submitted otherwise.  
B.   Effective January 1, 2010, Sponsor must ensure that a pharmacy located in,
or having a contract with, a long-term care facility will have not less than
30 days (but not more than 90 days) to submit claims to the Sponsor for
reimbursement.   C.   Effective January 1, 2009, if Sponsor uses a standard for
reimbursement of pharmacies based on the cost of a drug will update such
standard not less frequently than once every 7 days, beginning with an initial
update on January 1 of each year, to accurately reflect the market price of
acquiring the drug.

Article III
Record Retention and Reporting Requirements

 



--------------------------------------------------------------------------------



 



The section entitled “RECORD MAINTENANCE AND ACCESS” is amended to include the
following provision: “Sponsor agrees to maintain records and provide access in
accordance with 42 CFR §§ 423.505 (b)(10) and 423.505(i)(2)(ii).”
Article IV
CMS Notice of Sponsor Contract Non-Renewal
Paragraph 1 of the section entitled “QUALIFICATION TO RENEW ADDENDUM” is revised
to read as follows:
“1. In accordance with 42 CFR §423.507, the Sponsor will be determined qualified
to renew this addendum annually only if—

  (a)   The Sponsor has not provided CMS with a notice of intention not to renew
in accordance with Article VII of this addendum, and     (b)   CMS has not
provided the Sponsor with a notice of intention not to renew.”

Article IV
Addendum Term
This addendum is effective from the date of CMS’ authorized representative’s
signature and shall remain in effect for as long as the Sponsor remains a Part D
sponsor under contract with CMS.
Article VI
Modification or Termination of Addendum by Mutual Consent
This addendum may be modified or terminated at any time by written mutual
consent in accordance with 42 CFR 423.508.
Article XII
Severability
Severability of the addendum shall be in accordance with 42 CFR §423.504(e).
Article XIII
Miscellaneous

A.   Terms not otherwise defined in this addendum shall have the meaning given
such terms at 42 CFR Part 423 or, as applicable, 42 CFR Part 422 or Part 417.

 



--------------------------------------------------------------------------------



 



B.   The Sponsor agrees that it has not altered in any way the terms of the
addendum presented for signature by CMS. Sponsor agrees that any alterations to
the original text the Sponsor may make to this addendum shall not be binding on
the parties.

In witness whereof, the parties hereby execute this contract modification
FOR THE SPONSOR

             
Heath Schiesser
      President and CEO    
Print Name
      Title    
 
           
/s/ Heath Schiesser
      9/5/08    
 
Signature
      Date    
 
           
WellCare of Texas, Inc.
      8735 Henderson Rd., Tampa, FL 33634    
Organization
      Address    

FOR THE CENTERS FOR MEDICARE & MEDICAID SERVICES

         
/s/ Cynthia Tudor
      9/18/08
 
Cynthia Tudor, PH.D.
      Date
Director
Medicare Drug Benefit Group and
C&D Data Group
Center for Drug and Health Plan Choice
       

 



--------------------------------------------------------------------------------



 



Medicare Advantage Attestation of Benefit Plan
WELLCARE OF TEXAS, INC.
H1264
Date: 08/29/2008
I attest that I have examined the Plan Benefit Packages (PBPs) identified below
and that the benefits Identified in the PBPs are those that the above-stated
organization will make available to eligible beneficiaries in the approved
service area during program year 2009. I further attest that we have reviewed
the bid pricing tools (BPTs) with the certifying actuary and have determined
them to be consistent with the PBPs being attested to here.
I further attest that these benefits will be offered in accordance with all
applicable Medicare program authorizing statutes and regulations and program
guidance that CMS has issued to date and will issue during the remainder of 2008
and 2009, including but not limited to, the 2009 Call Letter, the 2009
Solicitations for New Contract Applicants, the Medicare Prescription Drug
Benefit Manual, the Medicare Managed Care Manual, and the CMS memoranda issued
through the Health Plan Management System (HPMS).

                                                                      CMS      
  Segment           Plan   Transaction       Part D   Approval   Effective Plan
ID   ID   Version   Plan Name   Type   Type   Premium   Premium   Date   Date
004   0   8  
WellCare Value
  HMOPOS   Renewal   0.00   0.00   08/29/2008   01/01/2009 005   0   8  
WellCare Value
  HMOPOS   Renewal   0.00   0.00   08/29/2008   01/01/2009 006   0   8  
WellCare Access
  HMO   Renewal   0.00   24.20   08/29/2008   01/01/2009 007   0   8  
WellCare Access
  HMO   Renewal   0.00   25.40   08/29/2008   01/01/2009 008   0   8  
WellCare Dividend
  HMOPOS   Renewal   0.00   0.00   08/29/2008   01/01/2009 009   0   8  
WellCare Select
  HMOPOS   Renewal   0.00   15.10   08/29/2008   01/01/2009 010   0   8  
WellCare Select
  HMOPOS   Renewal   0.00   18.60   08/29/2008   01/01/2009 011   0   8  
WellCare Select
  HMOPOS   Renewal   0.00   17.80   08/29/2008   01/01/2009 013   0   8  
WellCare Value
  HMOPOS   Renewal   0.00   0.00   08/29/2008   01/01/2009 014   0   8  
WellCare Dividend
  HMOPOS   Renewal   0.00   0.00   08/29/2008   01/01/2009 016   0   9  
WellCare Reserve
  HMO   Renewal   0.00   25.30   08/29/2008   01/01/2009

Page 1 of 2 — WELLCARE OF TEXAS, INC. — H1264 — 08/29/2008

 



--------------------------------------------------------------------------------



 



         
/s/ Heath Schiesser
  9/5/08    
 
CEO:
  Date:    
Heath Schiesser
CEO/President
8735 Henderson Road
Tampa, FL 33634
813-290-6205
       
 
       
/s/ Thomas L. Tran
  9/5/08    
 
CEO:
  Date:    
Tom Tran
CFO
8735 Henderson Road
Tampa, FL 33634
813-290-6200 1770)
       

Page 2 of 2 — WELLCARE OF TEXAS, INC. — H1264 — 08/29/2008

 